 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   JASON ARTHUR ALTHEIDE,                                     Case No. 2:16-cv-02272-RFB-NJK
 8                        Plaintiff,                                       ORDER
 9            v.
10   THOMAS KLENCZAR, et al.,
11                      Defendants.
12
13      I.         INTRODUCTION
14            Before the Court is Defendants’ Motion for Summary Judgment (ECF No. 103) and
15   Plaintiff’s Motion for Default and Cross Motion for Summary Judgment (ECF No. 115).
16   Following screening of the First Amended Complaint, the following claims proceeded against
17   Defendants: Deliberate Indifference against Mike Gray, Dave Boruchowitz, and Sharon Wehrly
18   (Count II); Deprivation of Property against Gray, Harry Means, and Boruchowitz (Count V);
19   Procedural Due Process against Means, Boruchowitz, Gray, and Wehrly (Count VII); Deliberate
20   Indifference against Boruchowitz, Gray, and Wehrly (Count VIII); Excessive Force against Joshua
21   Bissell (Count VIII); and Procedural Due Process against Boruchowitz and Wehrly (Count IX).
22   ECF Nos. 11, 35.
23             For the reasons stated below, the Court grants in part and denies in part Defendants’
24   motion and denies Plaintiff’s motion.
25
26      II.        FACTUAL BACKGROUND
27                 a. Undisputed Facts
28            The Court finds the following facts to be undisputed.
 1                          i. Pretrial Detention Dates
 2          Plaintiff was detained at Nye County Detention Center (“NCDC”) multiple times during
 3   the summer of 2014. Plaintiff was arrested on June 29, 2014 and released on August 2, 2014.
 4   Plaintiff was arrested again on September 16, 2014 and released on September 17, 2014. On
 5   September 20, 2014, Plaintiff was arrested again and remained in custody until December 14,
 6   2016. Plaintiff was a pretrial detainee throughout each of these periods of custody.
 7                         ii. Facts Relevant to Count II
 8          At the time of Plaintiff’s first arrest in June 2014, Plaintiff had psychiatric medications
 9   prescribed to him. Plaintiff did not receive his prescribed psychiatric medication when in custody
10   from June 2014 to February 2015. In early February 2015, Plaintiff was evaluated at the Lake’s
11   Crossing medical facility. This evaluation was the first psychiatric attention Plaintiff received
12   while detained at NCDC. Following the February 2015 evaluation, Plaintiff began receiving
13   psychiatric treatment and was administrated psychiatric medications.
14                        iii. Facts Relevant to Count V
15          In late October 2015, NCDC switched to a new canteen provider, which assessed sales tax
16   on uncooked food. Plaintiff notified Boruchowitz, Means, and Gray that the new canteen provider
17   was fraudulently collecting sales taxes. Plaintiff filed a complaint through the jail’s formal
18   grievance process. Boruchowitz responded that these sales taxes were required.
19          On July 5, 2016, Boruchowitz told Plaintiff that the assessment of the sales taxes, although
20   not fraudulent, was mistakenly assessed and that the sales tax assessment had been reversed.
21   Plaintiff received $6 back but filed a grievance on July 29, 2016 for remaining funds mistakenly
22   assessed pursuant to the improper sales tax.
23                         iv. Facts Relevant to Count VII
24          On either December 13 or December 23, 2015, Plaintiff was involved in an incident where
25   Plaintiff was eventually tasered by Defendant Means, handcuffed, and escorted to his cell.
26          On January 3, 2016, Means gave Plaintiff written notice of a 135-day disciplinary sentence
27   in relation to this incident. Plaintiff immediately appealed and Means denied the appeal the next
28   ///



                                                    -2-
 1   day. In providing the notice on January 3, 2016, Means failed to comply with NCDC policy that
 2   requires written notice of charges within a 96-hour time frame.
 3           Upon conducting a hearing on May 27, 2017, prison staff concluded that Means improperly
 4   served the discipline and Plaintiff’s remaining time in disciplinary was voided. Plaintiff spent a
 5   total of 144 days in disciplinary segregation (January 4, 2016 – May 27, 2016) without a hearing
 6   before being released.
 7                            v. Facts Relevant to Count VIII
 8           On either August 20 or August 22, 2016, Plaintiff’s psychiatric medications ran out.
 9           On August 24, 2016, Plaintiff was involved in an incident in which Plaintiff was ultimately
10   forced to the ground by Bissell and two other deputies. Plaintiff had been off his medication for
11   at least two days at the time of this incident.
12           Plaintiff’s prescription was refilled on August 25, 2016.
13                            vi. Facts Relevant to Count IX
14           On September 3, 2016, a raid took place in which contraband including medication was
15   found on two inmates, who upon questioning said that the medication was from Plaintiff.
16           On September 8, 2016, Plaintiff received notice of disciplinary action related to this
17   medication found on the other inmates. Plaintiff was sentenced to 30 days of disciplinary
18   segregation. Defendants failed to comply with NCDC policy that requires written notice of
19   charges within a 96-hour time frame. Plaintiff did not receive a hearing.
20                   b. Disputed Facts
21                             i. Facts Relevant to Count II
22           Plaintiff alleges that he informed NCDC personnel that he was taking psychiatric
23   medications at the time of his initial arrest, and that he told several people at NCDC that he required
24   psychiatric treatment.
25           Defendants allege that Plaintiff only submitted two medical request forms: one for pain in
26   December 2014, which was addressed at that time, and another for prescription verification on
27   January 12, 2015, which led (two weeks later) to a verification of his prescriptions with San
28   ///



                                                       -3-
 1   Joaquin County Behavioral Health: Berphenazine and Seroquel.               These medications were
 2   thereafter promptly provided.
 3                          ii. Facts Relevant to Count V
 4           Plaintiff alleges that he is still owed mischarged sales tax in an amount somewhere between
 5   $31 and $38.
 6           Defendants allege that Plaintiff was provided a full refund and argue that, in any event,
 7   because the canteen provider has advised Means that it had returned all monies that were due, any
 8   further action would have to be a civil matter between Plaintiff and the canteen provider.
 9                         iii. Facts Relevant to Count VII
10           The Court finds no factual dispute as to Count VII.
11                         iv. Facts Relevant to Count VIII
12           The parties have different characterizations of the circumstances and the force deployed by
13   Defendant Bissell during the incident on August 24, 2016.
14           According to Defendants, on August 24, 2016, Plaintiff declined to comply with a
15   lockdown order and complained about his medication to non-party Wesley Taylor, who told
16   Plaintiff that non-party Gregory Arms was handling his medication issue. Taylor called for
17   additional deputies to force Plaintiff to lockdown. Four deputies, including Bissel, arrived.
18   Plaintiff was sitting at a jail kiosk and repeatedly declined to comply with orders to lockdown.
19   Bissell then grabbed Plaintiff by the right arm. Plaintiff pulled away, shouted, and tried to grab
20   Bissell. Deputies forced Plaintiff to the ground. On his way to the ground, Plaintiff landed on
21   Bissell’s left elbow and scratched Bissell’s nose. Plaintiff was then restrained and escorted to his
22   cell.
23           According to Plaintiff, Plaintiff had been awake for four straight days due to the deprivation
24   of his medication and was sitting down talking to NDCD staff, asking to go outside, when he was
25   attacked by Bissell and two others from behind unprovoked. Plaintiff alleges that there exists
26   video evidence of this attack but that the evidence is being withheld.
27           The parties also dispute whether deliberate indifference motivated the three-to-five days
28   Plaintiff spent without his medication in August 2016. According to Defendants, Plaintiff’s



                                                     -4-
 1   medical provider cancelled Plaintiff’s appointment scheduled for August 20, 2016, where Plaintiff
 2   would have received a refill of his medication. According to Plaintiff, Boruchowitz, Gray, and
 3   Wehrly denied Plaintiff his psychiatric medication in an intentional attempt to force him to detox
 4   and to destabilize him.
 5                           v. Facts Relevant to Count IX
 6             The Court finds no factual dispute as to Count IX.
 7
 8      III.      PROCEDURAL BACKGROUND
 9             Plaintiff filed the Complaint and application to proceed in forma pauperis on September
10   27, 2016. ECF No. 1. On October 17, 2016, Plaintiff was granted leave to amend. ECF No. 10.
11   Plaintiff filed the First Amended Complaint on October 19, 2016. ECF No. 11.
12             The Court screened the First Amended Complaint on December 18, 2017. ECF No. 35.
13   The Court dismissed certain claims but retained the claims listed above. The Court denied
14   Plaintiff’s motions for appointment of counsel. The Court gave Plaintiff leave to file a second
15   amended complaint to cure certain deficiencies, but Plaintiff did not do so.
16             Bissell, Gray, Means, and Wehrly filed an Answer on March 29, 2018. ECF No. 49. A
17   clerk’s default was entered against Boruchowitz on April 9, 2018 and then set aside on April 24,
18   2018. ECF Nos. 52, 57. Boruchowitz filed on Answer on April 26, 2018. ECF No. 59.
19             Bissell, Gray, Means, and Wehrly filed their instant Motion for Summary Judgment on
20   October 31, 2018. ECF No. 104. Boruchowitz joined the Motion for Summary Judgment on
21   November 2, 2018. ECF No. 112. Plaintiff responded on November 13, 2018. ECF No. 114.
22   Bissell, Gray, Means, and Wehrly replied on November 27, 2018. ECF No. 117. Defendant
23   Boruchowitz joined the reply on November 28, 2018. ECF No. 119.
24             Plaintiff filed his instant Motion for Default and Cross-Motion for Summary Judgment on
25   November 15, 2018. ECF No. 115. Bissell, Gray, Means, and Wehrly responded on November
26   28, 2018. ECF No. 118. Boruchowitz joined the response on November 28, 2018. ECF No. 120.
27             The Court held a hearing on the pending motions on July 18, 2019 and determined that a
28   written order would issue. ECF No. 129. The Court reconsidered its earlier order denying



                                                      -5-
 1   Plaintiff’s motions for appointment of counsel and referred Plaintiff to the Court’s pro bono pilot
 2   program. Id.
 3
 4       IV.      LEGAL STANDARD
 5                a. Summary Judgment
 6             Summary judgment is appropriate when the pleadings, depositions, answers to
 7   interrogatories, and admissions on file, together with the affidavits, show “that there is no genuine
 8   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
 9   Civ. P. 56(a); accord Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). When considering the
10   propriety of summary judgment, the court views all facts and draws all inferences in the light most
11   favorable to the nonmoving party. Gonzalez v. City of Anaheim, 747 F.3d 789, 793 (9th Cir.
12   2014). If the movant has carried its burden, the non-moving party “must do more than simply
13   show that there is some metaphysical doubt as to the material facts. . . . Where the record taken as
14   a whole could not lead a rational trier of fact to find for the nonmoving party, there is no genuine
15   issue for trial.” Scott v. Harris, 550 U.S. 372, 380 (2007) (citation and internal quotation marks
16   omitted) (alteration in original).
17                b. Qualified Immunity
18             “The doctrine of qualified immunity protects government officials from liability for civil
19   damages insofar as their conduct does not violate clearly established statutory or constitutional
20   rights of which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231
21   (2009). Qualified immunity is an immunity from suit rather than a defense to liability, and
22   “ensures that officers are on notice their conduct is unlawful before being subjected to
23   suit.” Tarabochia v. Adkins, 766 F.3d 1115, 1121 (9th Cir. 2014).
24             In deciding whether officers are entitled to qualified immunity, courts consider, taking the
25   facts in the light most favorable to the nonmoving party, (1) whether the facts show that the
26   officer’s conduct violated a constitutional right, and (2) if so, whether that right was clearly
27   established at the time. Id. Under the second prong, courts “consider whether a reasonable officer
28   would have had fair notice that the action was unlawful.” Id. at 1125 (internal quotation marks



                                                       -6-
 1   omitted). “This requires two separate determinations: (1) whether the law governing the conduct
 2   at issue was clearly established and (2) whether the facts as alleged could support a reasonable
 3   belief that the conduct in question conformed to the established law.” Green v. City & Cty. of San
 4   Francisco, 751 F.3d 1039, 1052 (9th Cir. 2014). While a case directly on point is not required in
 5   order for a right to be clearly established, “existing precedent must have placed the statutory or
 6   constitutional question beyond debate.” Ashcroft v. al–Kidd, 131 S. Ct. 2074, 2083 (2011).
 7   Further, the right must be defined at “the appropriate level of generality ... [the court] must not
 8   allow an overly generalized or excessively specific construction of the right to guide [its]
 9   analysis.” Cunningham v. Gates, 229 F.3d 1271, 1288 (9th Cir. 2000); see also al–Kidd, 131 S.
10   Ct. at 2084. The plaintiff bears the burden of proving that the right was clearly established. Id. at
11   1125. In deciding a claim of qualified immunity where a genuine dispute of material fact exists,
12   the court accepts the version asserted by the non-moving party. See Bryan v. MacPherson, 630
13   F.3d 805, 823 (9th Cir. 2010).
14              c. Default Judgment
15          The granting of a default judgment is a two-step process directed by Federal Rule of Civil
16   Procedure 55. Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986). The first step is an entry of
17   clerk’s default based on a showing, by affidavit or otherwise, that the party against whom the
18   judgment is sought “has failed to plead or otherwise defend.” Fed. R. Civ. P. 55(a). The second
19   step is default judgment under Rule 55(b), a decision which lies within the discretion of the
20   Court. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). Factors which a court, in its
21   discretion, may consider in deciding whether to grant a default judgment include: (1) the
22   possibility of prejudice to the plaintiff, (2) the merits of the substantive claims, (3) the sufficiency
23   of the complaint, (4) the amount of money at stake, (5) the possibility of a dispute of material fact,
24   (6) whether the default was due to excusable neglect, and (7) the Federal Rules’ strong policy in
25   favor of deciding cases on the merits. Eitel, 782 F.2d at 1471–72.
26
27          A. DISCUSSION
28                  a. Defendants’ Motion for Summary Judgment



                                                      -7-
 1                          vi. Count II
 2           Pretrial detainees may raise inadequate medical care claims under the Fourteenth
 3   Amendment’s Due Process Clause. Gordon v. Cty. of Orange, 888 F.3d 1118, 1124 (9th Cir.
 4   2018). The Court evaluates these claims under an objective deliberate indifference standard. Id.
 5   at 1125. The elements of a pretrial detainee’s Fourteenth Amendment inadequate medical care
 6   claim are: “(i) the defendant made an intentional decision with respect to the conditions under
 7   which the plaintiff was confined; (ii) those conditions put the plaintiff at substantial risk of
 8   suffering serious harm; (iii) the defendant did not take reasonable available measures to abate that
 9   risk, even though a reasonable official in the circumstances would have appreciated the high degree
10   of risk involved—making the consequences of the defendant’s conduct obvious; and (iv) by not
11   taking such measures, the defendant caused the plaintiff’s injuries.” Id. The third element requires
12   the defendant’s conduct to be “objectively unreasonable,” a test that turns on the facts and
13   circumstances of each particular case. Id. A plaintiff must “prove more than negligence but less
14   than subjective intent—something akin to reckless disregard.” Id.
15           Pursuant to the qualified immunity standard, the Court evaluates (1) whether the facts show
16   that the officer’s conduct violated a constitutional right, and (2) if so, whether that right was clearly
17   established at the time. Here, the Court finds that the facts do not show that Defendants’ conduct
18   violated a constitutional right.
19           Defendants argue that Plaintiff cannot prove that each Defendant made an intentional
20   decision to deny Plaintiff psychiatric care, as Plaintiff has no evidence that Wehrly, Boruchowitz,
21   or Gray knew of his psychiatric needs. The Court agrees. Prison logs indicate that on November
22   17, 2014, Plaintiff’s criminal proceedings were suspended due to an order for a mental competency
23   exam at Lakes Crossing. ECF No. 104, Exhibit A at 11. But Plaintiff proffers no evidence that
24   Defendants knew of his psychiatric illness or his prescription for medication. The first evidence
25   of Plaintiff communicating his need for medication to prison staff is a kite dated January 12, 2015.
26   ECF No. 109, Exhibit B at 1032. Plaintiff does not dispute that Defendants then verified his
27   prescription within two weeks and that he received necessary medical attention in February.
28   Because Plaintiff has no evidence that any Defendants knew he needed care prior to the submission



                                                       -8-
 1   of his January 2015 kite, he cannot show that any Defendant made an intentional decision to deny
 2   Plaintiff psychiatric care from June 2014 onward. Plaintiff does not contest that within a few
 3   weeks of the submission of his kite, prison staff arranged for the verification of his prescription
 4   and began providing his psychiatric medication as prescribed. Therefore, the Court grants
 5   summary judgment as to Count II for deliberate indifference in favor of Gray, Boruchowitz, and
 6   Wehrly.
 7                          vii. Count V
 8             While an authorized, intentional deprivation of property is actionable under the Due
 9   Process Clause, neither a negligent nor intentional unauthorized deprivation of property by a prison
10   official is actionable “if a meaningful post-deprivation remedy for the loss is available.” Hudson
11   v. Palmer, 468 U.S. 517, 533 (1984). An authorized deprivation is one carried out pursuant to
12   established state procedures, regulations, or statutes. See Logan v. Zimmerman Brush Co., 455
13   U.S. 422, 435–36 (1982).
14             As above, the Court evaluates (1) whether the facts show that the officer’s conduct violated
15   a constitutional right, and (2) if so, whether that right was clearly established at the time. As to
16   this claim, the Court finds that no clearly established law places the constitutional question beyond
17   debate.
18             Defendants argue that they cannot be liable for the alleged deprivation of property because
19   the third-party vendor assessed the sales tax, not the named Defendants. The Court agrees that a
20   reasonable officer would not be on fair notice of any potential liability in this situation. While
21   Plaintiff can show that Plaintiff interacted with Boruchowitz, Wehrly, and Gray regarding
22   Plaintiff’s complaints as to the vendor’s withholding of taxes, Plaintiff cannot show that the
23   deprivation of property was committed by any of the Defendants. See ECF No. 107, Exhibit B at
24   677, 910. No clearly established law indicates that a prison official can be held liable for
25   knowledge of intentional deprivation of property by a third-party vendor. Moreover, the language
26   of 42 U.S.C. § 1983 itself states that a person is liable if he “subjects, or causes to be subjected” a
27   person to the deprivation of a constitutional right. Viewing the facts in the light most favorable to
28   Plaintiff, Plaintiff only can show that Defendants knew about the vendor’s practice of charging the



                                                       -9-
 1   taxes and, for a period of time, erroneously believed the practice to be correct. Plaintiff cannot
 2   show that Defendants either subjected him to a deprivation of his tax money or caused him to be
 3   subjected to a deprivation of his tax money or that he did not have an adequate post-deprivation
 4   remedy. The Court finds that the Plaintiff has not shown a constitutional violation of clearly
 5   established law. Therefore, the Court grants summary judgment as to Count V for a due process
 6   deprivation of property claim in favor of Gray, Boruchowitz, and Means.
 7                       viii. Count VII
 8          The Fourteenth Amendment’s Due Process Clause prohibits jail and prison officials from
 9   “punishing” a pretrial detainee without a due process hearing. Mitchell v. Dupnik, 75 F.3d 517,
10   524 (9th Cir. 1996). “[P]retrial detainees may be subjected to disciplinary segregation only with
11   a due process hearing to determine whether they have in fact violated any rule.” Id.
12          The Court finds (1) that the undisputed facts show that Defendants’ conduct violated
13   Plaintiff’s right to a due process hearing and (2) that the right to a due process hearing prior to
14   disciplinary segregation is clearly established by Mitchell, such that Defendants could not
15   reasonably have believed that denying Plaintiff a hearing could conform to established law. The
16   Court finds it undisputed that Plaintiff was held in disciplinary segregation for 144 days without a
17   hearing.
18          Defendants argue that, even though Means failed to comply with jail rules by submitting
19   his written notice of the charges within the 96-hour time frame, his January 3, 2016 notice of the
20   pending charges satisfied the constitutional requirement that a pretrial detainee be provide written
21   notice of the charges against him, along with an opportunity to address the charges. Ultimately,
22   Boruchowitz conducted a disciplinary hearing and Plaintiff’s remaining time in disciplinary was
23   voided. But Defendants do not contest that Plaintiff spent 144 days—almost five months—in
24   disciplinary segregation without a hearing.
25          It is clearly established that Plaintiff has a right to a due process hearing prior to the
26   imposition of disciplinary segregation. Defendants concede that Plaintiff did not receive one. The
27   Court consequently denies qualified immunity on this claim as Defendants placement of Plaintiff
28   ///



                                                    - 10 -
 1   in disciplinary segregation for 144 days violated clearly established law. The Court denies
 2   summary judgment as to Count VII.
 3                            ix. Count VIII (Deliberate Indifference)
 4           As above, pretrial detainees may show inadequate medical care under the Fourteenth
 5   Amendment’s Due Process Clause by proving five elements, the first of which is that the defendant
 6   made an intentional decision with respect to the conditions under which the plaintiff was confined.
 7   Gordon, 888 F.3d at 1124–25. Defendants argue that they did not make an intentional decision
 8   regarding Plaintiff’s medications; rather, Plaintiff’s medical provider, Open Arms, cancelled
 9   Plaintiff’s August 20, 2016 appointment and it therefore took a few days to get Plaintiff’s
10   prescription refilled.
11           Pursuant to the qualified immunity standard, the Court evaluates (1) whether the facts show
12   that the officer’s conduct violated a constitutional right, and (2) if so, whether that right was clearly
13   established at the time. The Court finds that the facts do not show violation of a constitutional
14   right, as Plaintiff cannot demonstrate that any Defendant possessed the requisite intent to
15   withholding his medication. The record shows that on August 20, 2016, Plaintiff asked if he would
16   be seen at Open Arms that day and was concerned that he would run out of medication “very
17   shortly.” ECF No. 104, Exhibit B at 156. Plaintiff’s medication was refilled on August 25, 2016.
18   ECF No. 104, Exhibit B at 158. Plaintiff appears to have been out of medication for up to five
19   days. Plaintiff lacks evidence, however, that Defendants made an intentional decision to
20   discontinue his medication for that five-day period.          Therefore, the Court grants summary
21   judgment as to Count VIII for deliberate indifference in favor of Boruchowitz, Gray, and Wehrly.
22                            x. Count VIII (Excessive Force)
23           To succeed on a claim of use of excessive force, a pretrial detainee must prove that: (1) the
24   defendant’s use of force was used purposely or knowingly, and (2) the force purposely or
25   knowingly used against the pretrial detainee was objectively unreasonable.                 Kingsley v.
26   Hendrickson, 135 S. Ct. 2466, 2472–73 (2015).
27           Here, the Court finds that, accepting the version of facts asserted by Plaintiff, (1) the facts
28   show that Bissel’s conduct violated a constitutional right and (2) the right was clearly established.



                                                      - 11 -
 1            Defendants argue that Bissell used force under objectively reasonable conditions given
 2   Plaintiff’s history of threats and violence, Plaintiff’s failure to comply with the lock down order
 3   from multiple officers, and the fact that Plaintiff became physical with the officers, causing Bissell
 4   physical harm. But the Court finds that the alleged facts relied upon by Defendants are heavily
 5   disputed by Plaintiff. Under Plaintiff’s version of the facts, Plaintiff was asking prison staff if he
 6   could go outside from a seated position and was attacked from behind by Bissell and two others.
 7   ECF No. 104 at 25–26. Plaintiff’s version of the facts demonstrates purposeful and objectively
 8   unreasonable force.      Both Plaintiff and Defendants present only testimonial evidence to
 9   characterize the details of this concededly violent incident.
10            Because the facts are contested, the Court accepts the version of facts asserted by Plaintiff
11   to evaluate whether the constitutional right is clearly established. The Court finds that the law
12   prohibiting the type of attack described by Plaintiff is clearly established, given that Plaintiff was
13   allegedly sitting on the ground and presenting no physical threat. Young v. Cty. of Los Angeles,
14   655 F.3d 1156, 1163 (9th Cir. 2011) (finding “decisively” that an officer used excessive force
15   where the plaintiff was sitting on the curb with his back turned to the officer when the officer
16   began to pepper spray him, and holding that the “[t]he legal principles that dictate our conclusion
17   that the force involved was excessive were clearly established and indeed, long-standing, prior to
18   2007”). The Court finds that there are genuine issues of disputed fact as to the claim and also
19   qualified immunity. Therefore, the Court denies summary judgment as to Count VIII for excessive
20   force.
21                          xi. Count IX
22            As above, prison officials may not impose punishment, including disciplinary segregation,
23   on a pretrial detainee without a due process hearing. Mitchell, 75 F.3d at 524.
24            On September 8, 2016, Plaintiff was sentenced to 30 days of disciplinary segregation for
25   charges related to the medications retrieved from other inmates on September 3, 2016. ECF No.
26   104, Exhibit B at 163; accord ECF No. 106, Exhibit B at 664. When Plaintiff complained, Gray
27   responded: “After discussing your case with Sgt. Boruchowitz we have determined that since you
28   were already on disciplinary lockdown you are not due the same due process and your latest



                                                     - 12 -
 1   discipline for the medication stands.” ECF No. 106, Exhibit B at 652. Defendants concede that
 2   Plaintiff was not afforded a hearing but argue that process was not required because Plaintiff was
 3   already in segregation, with seven days remaining on his previously-imposed sentence—a fact that
 4   is contested. As above, Plaintiff had a right to a due process hearing prior to the imposition of any
 5   punishment and it is uncontested that he did not receive one. It is beyond dispute that the
 6   additionally imposed days of segregation constitute punishment, and it is clearly established that
 7   punishment of pretrial detainees is constitutionally prohibited absent a hearing. Therefore, the
 8   Court denies qualified immunity and summary judgment as to Count IX.
 9                      b. Plaintiff’s Motion for Default and Cross Motion for Summary Judgment
10               Plaintiff seeks a default judgment against Boruchowitz. The Court does not find that a
11   default judgment against Boruchowitz is appropriate. Boruchowitz filed an Answer on April 26,
12   2018. ECF No. 59. He has since participated in this suit by filing various joinders and responses.
13   ECF Nos. 64, 69, 78, 86, 96, 101, 112, 119, 120. Boruchowitz has not “failed to plead or otherwise
14   defend.” Fed. R. Civ. P. 55(a). Therefore, default judgment is not merited. To the extent Plaintiff
15   also seeks summary judgment in his favor, Plaintiff makes no argument to that effect. The Court
16   therefore denies Plaintiff’s motion.
17
18         IV.      CONCLUSION
19               IT IS ORDERED that Defendant’s Motion for Summary Judgment (ECF No. 103) is
20   GRANTED as to Count II, Count V, and the deliberate indifference portion of Count VIII and
21   otherwise DENIED. Plaintiff’s claims for procedural due process (Count VII, against Defendants
22   Means, Boruchowitz, Gray, and Wehrly, and Count IX, against Boruchowitz and Wehrly) and
23   Plaintiff’s claim for excessive force (the remaining portion of Count VIII, against Bissell) will
24   proceed to trial.
25               IT IS FURTHER ORDERED that Plaintiff’s Motion for Default and Cross Motion for
26   Summary Judgment (ECF No. 115) is DENIED.
27   ///
28   ///



                                                     - 13 -
 1          IT IS FURTHER ORDERED that the Court reconsiders and grants Plaintiff’s previous
 2   request for counsel. This case is referred to the pro bono project of this District for possible
 3   assignment of counsel.
 4          IT IS FURTHER ORDERED that a status conference is set for October 2, 2019 at 1:00
 5   p.m.
 6          IT IS FURTHER ORDERED that the Joint Pretrial Order in this case is due September
 7   27, 2019.
 8
 9          DATED: July 28, 2019.
10
                                                              __________________________________
11                                                            RICHARD F. BOULWARE, II
                                                              UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     - 14 -
